Citation Nr: 0015987	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-12 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disorder, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel






INTRODUCTION

The veteran had active service from March 1972 to June 1974. 

The appeal arises from the December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, denying entitlement to an increased 
rating, above the 10 percent already assigned, for 
chondromalacia of the right knee. 


FINDINGS OF FACT

1.  The veteran's service-connected right knee disorder does 
not currently result in any limitation of motion of the knee, 
does not result in any knee instability, and does not result 
in any knee subluxation.  

2.  The service-connected right knee disorder has been the 
subject of surgery in 1973 and 1974 and is associated with 
complaints of persistent pain.  


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for a 
right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records include a report of hospitalization 
from April to May, 1973 for recurrent aching in the right 
knee, with surgery performed including an arthrotomy and 
removal of osteochondral fragments.  Service medical records 
include reports of re-injury to the right knee three months 
following that surgery.  

Service medical records include a record of a second 
hospitalization from January to February, 1974, again for 
chondromalacia and osteochondral fragments of the right knee, 
with the fragments surgically removed.  The veteran was 
separated from service upon a Medical Evaluation Board 
recommendation based on his complaints of right knee pain.  

March 1975 VA X-rays of the right knee revealed no 
abnormality.  

The RO granted service connection for a right knee disorder 
in May 1975 and granted a 10 percent rating for that 
disorder, effective June 8, 1974, the day following discharge 
from service. 

November 1976 VA X-rays of the right knee revealed a mild 
irregularity of the articular surface of the inferior pole of 
the patella, but no other significant changes.  

February 1997 VA X-rays of the right knee showed no evidence 
of fracture or dislocation.  Joint spaces were maintained, 
and there was no evidence of joint effusion.  

The veteran received VA outpatient treatment in April 1997 
for assessed right knee pain.  

May 1997 VA X-rays of the right knee showed well-preserved 
joint compartments, no fracture or erosion, and an 
irregularity on the articular surface of the patella with 
preservation of the patellofemoral joint space.

The veteran received VA outpatient treatment in May 1997 for 
complaints of right knee pain.  The examiner noted that X-
rays were "OK", but also noted that there was a patella 
tilt and a patella grind with lateral facet tenderness.  The 
examiner diagnosed anterior patellofemoral arthrosis.  The 
examiner prescribed exercises, a patella training brace, and 
physical therapy.
 
In a June 1997 statement, the veteran informed that his right 
knee disorder had progressed such that he "can't kneel much 
of the time."  

At a July 1997 VA examination the veteran's claims folder was 
reviewed and his history was noted.  He complained of a 
recent increase in symptoms, with exquisite pain in the 
patella when kneeling, and pain upon walking long distances.  
Upon examination, there was no tenderness on compression of 
the patella or upon palpation of the condyles or joint lines.  
There was also no palpable fluid.  Range of motion was to 130 
degrees flexion, compared to 140 degrees flexion in the left 
knee; extension was to zero degrees.  The examiner diagnosed 
"[s]tatus post excision of the osteochondral fragments from 
the right patella in 1973 and again in 1974 with recent onset 
of pain upon kneeling."

At an August 1999 official examination, the veteran's history 
was noted.  He complained that he had pain, stiffness, 
swelling, inflammation, fatigue, and lack of endurance of the 
right knee.  He also complained that his right knee became 
unstable at times and he was unable to kneel down on it.  He 
reported that he had once-monthly flare-ups, with more 
frequent flare-ups in winter months.  These flare-ups lasted 
from one day to two weeks, and were precipitated by kneeling, 
prolonged standing, walking, and damp, cold weather.  He 
reported that he had reduced mobility during these flare-ups, 
with symptoms relieved by rest and Motrin.  He reported that 
he was able to perform most normal activities except climbing 
stairs, pushing a lawn mower, and gardening, though he was 
able to do these additional activities occasionally.  He 
reported that he was employed as an emergency medical 
technician (EMT), though he reportedly now worked in 
emergency medical services (EMS) communications.  The 
examiner noted that the veteran used a brace for his right 
knee which reportedly provided no relief.  Leg length was 
equal in both legs.  Examination of the feet showed no sign 
of abnormal weight bearing, with no callosities or unusual 
shoe wear patterns.  Standing and walking functioning was 
normal.  Examination of the right knee showed no evidence of 
tenderness, swelling, instability, or weakness.  Range of 
motion of both knees was from zero to 140 degrees flexion, 
and to zero degrees extension.  Range of motion of the right 
knee was noted to be normal.  Drawer and McMurray's tests 
were within normal limits.  There were no constitutional 
signs of arthritis.  The examiner diagnosed residual 
chondromalacia of the right knee.  

Analysis

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107(a).  
The Board is satisfied that all available evidence necessary 
for an equitable disposition of the appeal has been obtained.

The Board has considered the veteran's representative's 
suggestion in its August 1999 statement, that Remand is 
necessary for an additional VA examination to comply with the 
United States Court of Appeals for Veterans Claims' (Court's) 
decision in DeLuca v. Brown, 8 Vet.App. 202 (1995).  In that 
case, the Court held that when a Diagnostic Code provides for 
a rating based upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and that an examination upon which the rating decision is 
based must adequately portray the extent of functional loss 
due to pain on undertaking motion, weakness, fatigability and 
incoordination.  The Board believes, however, that DeLuca 
requirements were fulfilled by the official examination in 
August 1999, wherein it was found that there was no evidence 
of tenderness, swelling, instability, or weakness; there was 
no limitation of motion of the joint upon examination; there 
were no signs of abnormal weight bearing in daily ambulation 
(with no abnormal shoe wear patterns and no abnormal 
callosities on the feet); and the veteran demonstrated normal 
function standing and walking.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).

A 10 percent disability rating is currently assigned for the 
veteran's right knee disorder under Diagnostic Code 5257.  

A full range of motion of the knee is zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (1999).  A compensable (10 percent) rating on the basis of 
limitation of flexion is warranted with flexion limited to 45 
degrees; a 20 percent rating is warranted with flexion 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1999).  A compensable (10 percent) rating on the basis 
of limitation of extension is warranted with extension 
limited to 10 degrees; a 20 percent rating is warranted  with 
extension limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

Subluxation and lateral instability of the knee are rated 
under Diagnostic Code 5257.  Under that code, with slight 
recurrent disability of the knee, a 10 percent rating is 
assigned; moderate recurrent disability of the knee is rated 
20 percent disabling; and severe disability of the knee is 
rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1999).
 
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion, under the appropriate 
diagnostic codes for the joint or joints involved.  However, 
where limitation of motion of the joint or joints is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is for application for each major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion in such cases must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 5.71a, 
Diagnostic Code 5003 (1999).  Arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).   

When reviewing the level of disability due to a service-
connected disability affecting a joint, and the rating is 
based on limitation of motion, the Board must consider an 
increased schedular rating based on functional loss due to 
pain on undertaking motion, weakened movement, fatigability, 
and incoordination.  38 C.F.R. §§ 4.40 and 4.45 (1999); 
DeLuca v. Brown,  8 Vet.App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Facial expression, 
wincing, etc., on pressure or manipulation, should be noted 
as related to such disability.  38 C.F.R. § 4.59 (1999).  

X-rays of the right knee were taken post service in March 
1975, November 1976, February 1997, and May 1997.  There is 
no evidence of spurring, lipping, or sclerosis in these X-
rays.  In other words, there is no X-ray evidence of 
arthritis post service.  The RO granted service connection 
for a right knee disorder in May 1975 and assigned a 10 
percent rating under Diagnostic Code 5257.  The Board 
discerns that the rating assigned at that time was based on a 
general determination that the right knee disorder was 
slightly disabling, without evidence of subluxation or 
lateral instability, as would otherwise justify a compensable 
rating under Diagnostic Code 5257.  That 10 percent rating is 
now in effect as a protected rating, and the propriety of 
assignment of that rating is not now in issue.  However, as 
the Board must discuss formulation of the rating under all 
applicable Codes, we begin by noting that in the absence of 
any subluxation or lateral instability whatsoever, no current 
basis for assignment of a 10 percent rating under Diagnostic 
Code 5257 exists.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).  If there were any limitation of motion of the joint 
whatsoever in addition to arthritis, a 10 percent rating 
would be assigned under Diagnostic Codes 5003 and 5010, but 
the veteran does not have arthritis or any limitation of 
motion of the right knee.  While very slight limitation of 
motion was found upon VA examination in July 1997 with 
forward flexion limited to 130 degrees, as compared to 140 
degrees in the left knee, full range of motion was found at 
the most current, official examination in August 1999.

Similarly, the veteran does not qualify for a 10 percent 
rating based on limitation of motion of the knee under 
Diagnostic Codes 5260 or 5261, because flexion limited to 45 
degrees and extension limited to 10 degrees, respectively, 
were not shown upon recent examinations.  However, with 
consideration of 38 C.F.R. 38 C.F.R. § 4.59, and the 
application of DeLuca, the veteran qualifies for a 10 percent 
rating based on pain affecting normal use of the knee.  
Inasmuch as the veteran had two prior surgeries on the right 
knee in service, the complaints of pain appear to be 
substantiated.  

For a 20 percent rating to be assigned there would have to be 
moderate instability or moderate recurrent subluxation of the 
right knee, or the required limitation of motion under 
Diagnostic Codes 5260 and 5261, or pain on undertaking 
motion, weakness, fatigability, and/or incoordination 
equivalent thereto.  None of these are present.  

The Board notes that separate disability ratings may be 
assignable for knee disabilities.  In a VA General Counsel 
Opinion, VAOPGCPREC 23-97 (July 1, 1997), it was held that 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 (5010) for limitation of motion 
and Diagnostic Code 5257, for other disability of the knee 
including subluxation or lateral instability.  Also, 
VAOPGCPREC 9-98 (August 14, 1998) indicates that when a knee 
disability is rated under Diagnostic Code 5257 it is not 
required that the claimant have compensable limitation of 
motion under Diagnostic Code 5260 or 5261 in order to obtain 
a separate rating for arthritis.  It is only required that 
the claimant's degree of limitation of motion meet at least 
the criteria for a zero-percent rating under Diagnostic Code 
5260 or 5261.  Limitation of knee flexion to 60 degrees or 
limitation of knee extension to 5 degrees is rated 
noncompensably disabling under these codes.  This veteran 
does not have right knee arthritis and does not have any 
limitation of right knee motion.  As such, these General 
Counsel opinions do not provide for assignment of a separate 
compensable rating.  


ORDER

Entitlement to an increased rating above the 10 percent 
currently assigned for a right knee disorder is denied. 



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

